     Case 3:20-cv-00248-MMD-WGC Document 5 Filed 06/25/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     THEODORE STEVENS,                                    Case No. 3:20-cv-00248-MMD-WGC

7                                            Plaintiff                    ORDER

8            v.

9     TARA CARPENTER, et al.,

10                                      Defendants

11

12          Plaintiff previously submitted a civil rights complaint under 42 U.S.C. § 1983 but

13   did not submit an application to proceed in forma pauperis or pay the full filing fee for a

14   civil action. (ECF Nos. 1, 1-1.) The Court ordered Plaintiff to file an application to proceed

15   in forma pauperis or pay the full filing fee by June 26, 2020. (ECF No. 3.) Instead of filing

16   an application or paying the filing fee, Plaintiff filed a motion to withdraw the complaint

17   (ECF No. 4). Because the Court has not yet screened the complaint, the Court will dismiss

18   the case without prejudice.

19          The Court construes the motion to withdraw complaint (ECF No. 4) as a motion to

20   voluntarily dismiss the case. Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff

21   may dismiss an action without a court order by filing “a notice of dismissal before the

22   opposing party serves either an answer or a motion for summary judgment.” Fed. R. Civ.

23   P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion to voluntarily dismiss this action

24   because no responsive pleading has been filed in this case. As such, the Court dismisses

25   this action without prejudice.

26   ///

27   ///

28   ///
     Case 3:20-cv-00248-MMD-WGC Document 5 Filed 06/25/20 Page 2 of 2


1           It is therefore ordered that the motion to withdraw complaint (ECF No. 4) is

2    construed as a motion for voluntary dismissal and is granted.

3           It is further ordered that this action is dismissed in its entirety without prejudice.

4           It is further ordered that the Clerk of the Court will enter judgment accordingly and

5    close this case.

6           DATED THIS 25th day of June 2020.

7

8

9                                               MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
